DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bevley (US 2009/0235431 A1).
Regarding claims 1 and 9, Bevley discloses a tactical belt comprising an integral single layer (noting the outer layer 12) first strap having a two opposite ends, a front face, a back face opposite to the front face, a top edge and a bottom edge (Figs. 1-3), and a single row of a plurality of openings (9) distributed horizontally and lengthwise along the strap between the two opposite ends, the openings being separated by links (noting the portions between openings 9) that are an integral part of the single layer strap, the openings configured to facilitate attachment of MOLLE-compatible accessory directly to each of the openings (to the degree that a properly size and shaped and configured MOLLE accessory will extend a portion through the opening and attach thereto) along a horizontal axis that extends lengthwise through the two opposite ends 
Regarding claim 2, Bevley discloses the tactical belt further comprises at least one attachment point below a main horizontal plane of the strap and attachment points at either of the opposite ends of the strap (noting attachment mechanism 5 that extends along the lower portion of the belt along all points along the belt).
Regarding claim 3, Bevley discloses the tactical belt further comprises a belt (15) weaved through the plurality of openings along the single row.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bevley (US 2009/0235431 A1) in view of Crye (US 9,173,436 B2).
Regarding claims 4-5, Bevley does not specifically disclose the single layer strap is configured to remain rigid in a vertical plane, flexible in a horizontal plane, chemically resistant and impervious to salt water or the single layer strap is composed of a thermoplastic composite.
Crye teaches the ability to have a similar single layer attachment system made of Tegris.RTM (Col. 2; Ll. 62-65, noting the specification indicates Tegris.RTM as a material exhibiting the above characteristics).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Bevley and construct it out of Tegris.RTM because such a change would require a mere choice of a known suitable material. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It is noted that the belt is considered rigid in the vertical plane as it is not shown or disclosed to bend along that direction under normal use.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bevley (US 2009/0235431 A1) in view of Beletsky et al. (US 6,547,118 B2)(Beletsky).
Regarding claim 6, Bevley discloses one or more attachments (noting portion 5) but does not specifically disclose leg straps connected to the tactical belt by the one or more attachments.
Beletsky teaches the ability to have leg straps (21/46) connected to a tactical belt (25).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Bevley and include leg straps attached to the attachments because such a change would allow additional objects to be attached to the tactical belt thereby increasing the capacity as well as allowing for objects to be held in a variety of different positions i.e. on a thigh rather than on the waist.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bevley (US 2009/0235431 A1) in view of Frost (US 2009/0014602 A1).
Regarding claim 7, Bevley discloses the tactical belt further comprises a belt (15) laced between the first strap and the second strap.
Bevley does not specifically disclose belt laced directly below all of the openings and all of the links.
Frost teaches the ability to have an attachment mechanism including a set of layers and including a plurality of openings connected to one another by links and including a belt (146) laced below a set of openings and links.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Bevley and lace the belt between the layers of the tactical belt directly below the openings and links because such a change would require merely attaching the laced belt in a different way and would have yielded predictable results.  It is noted that this would allow the user to have smaller portions of the laced belt accessible thereby portions attached thereto having smaller attachment mechanisms (i.e. clips or hooks) will be retained to a smaller specific area.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bevley (US 2009/0235431 A1) in view of Pittman (US 2008/0210729 A1).
Regarding claim 8, Bevley does not specifically disclose the tactical belt further comprises a protrusion extending from the bottom edge of tactical, said protrusion having a hole.
Pittman teaches the ability to have a carrying belt (Fig. 1) including a bottom edge and having a protrusion extending from the bottom edge and having a hole (42).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Bevley and include similar protrusions extending from the bottom edge of the duty belt in order to attach additional items to the belt as suggested by Pittman (Paragraph 0014).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bevley (US 2009/0235431 A1) in view of Seuk (US 2013/0126566 A1).
Regarding claim 10, Bevley does not specifically disclose the openings are square.
Seuk teaches the ability to have a belt including attachment portions including openings that are generally square shaped (Fig. 7, 83).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Bevley and use the teaching of Seuk and make the openings square shaped because such a change would require a mere change in shape of a component. It has been held that there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

Response to Arguments
Applicant's arguments filed 23 September 2021 have been fully considered but they are not persuasive. 
Applicant argues that Bevley fails to teach or disclose openings configured to directly receive MOLLE-compatible accessories, furthermore, the openings of Bevley are not configured to facilitate attachment of MOLLE-compatible accessories directly to the openings along a horizontal axis and a vertical axis that passes through the opening and is perpendicular to the horizontal axis. Examiner respectfully disagrees. Examiner notes that well-known MOLLE-compatibly accessories often have elongated straps or elongated clips that are configured to extend under or through openings, slits, or loops of material, and emerge from an opening, slit, or loop and clip to a body of the device thereby forming a loop secured to the set of openings, slits, or loops. The device of Bevley is structurally capable of having one such MOLLE-compatible accessory as described above attached directly to the openings and/or the material between the openings. One having ordinary skill in the art would recognize the ability to attach known MOLLE-attachable items to the openings of the device of Bevley because attaching items thereto would allow the user to attach additional items to the device and would space items between the portions of exposed belt (15).  
To the degree that Bevley notes exposed portions 15 of the belt is provided for attachment of duty gear, one having ordinary skill in the art would recognize the ability to attach items directly to the openings as an alternative or in addition to the portions 15, as attaching items thereto would offer additional locations for items to be attached. For example, if all of the portions of exposed belt were being used, one having ordinary skill would recognize the ability to attach a properly configured MOLLE-compatible accessory to the openings directly.
Applicant argues with regard to the rejection of claim 7, that it would not have been obvious to take the device of Bevley and lace the belt between the layers of the tactical belt below the openings, as such a change would not adequately support the duty gear placed on the belt. Examiner respectfully disagrees. It is noted that placing the belt laced between the layers of the tactical belt, below the openings, could be used in a variety of situations in addition to those described by Bevley. For example, in a situation where relying on reinforced portions of the openings is not needed e.g. in a situation with a lesser or more dispersed load.  Alternatively, attaching a properly configured accessory to a portion of the belt only exposed underneath an opening would allow at least a portion of the opening to support the weight of said device by contact with the structure of the device and the belt.
Applicant’s argument with respect to the combination including the Murdoch reference has been considered but is moot in view of the new ground of rejection. Applicant additionally argues that it would not be obvious include protrusions from the bottom edge of the Bevley device because Bevley includes an attachment mechanism and would not allow it to have a protrusion. Examiner respectfully disagrees and the teaching of Pittman demonstrates a protrusion extending from a bottom edge but not directly attached thereto. 
Applicant argues one would not take the device of Bevley and use the teachings of Seuk and make the openings square shaped because such a change would defeat the intention of Bevley. Examiner respectfully disagrees and notes that merely extending the width of the openings to make them square shaped rather than rectangular or slit shaped would not prevent the device of Bevley from snugly fit the belt portion. Examiner notes that a properly dimensioned height of the openings will affect the snugness of the fit between the belt and the opening. Thereby, maintaining a proper height dimension of the openings would maintain the proper snug fit between the inner belt and the openings. Changing the width dimension of the opening would require a mere change in shape and/or allow a user to more easily grab an end portion of the belt in a situation where the belt is being threaded onto the portion 12.
Applicant argues that one having ordinary skill in the art would not look to the Seuk device as the device of Seuk is not a tactical belt. Examiner respectfully disagrees noting Paragraph 0002 of Seuk recites “This invention relates to an attachment system substructure for mounting pockets, pouches and other accessories to vests, belts and other support using interlocking webbing” Applicant suggests “Seuk serves to support belts” Examiner respectfully disagrees as the above quote discloses the invention relates to a structure for mounting accessories to belts.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./           Examiner, Art Unit 3734                                                                                                                                                                                             
/ADAM J WAGGENSPACK/           Primary Examiner, Art Unit 3734